                 Case 2:20-cv-01174-RAJ Document 29 Filed 09/02/20 Page 1 of 8



 1
                                                                               Honorable Richard A. Jones
 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF WASHINGTON
 9

10   JESSICA BENTON, SHELBY BRYANT,
     ANNE MARIE CAVANAUGH, ALYSSA
11   GARRISON, and CLARE THOMAS,                         No.     2:20-CV-01174 RAJ

12                                  Plaintiffs,
                                                         JOINT STATUS REPORT AND
13                   v.                                  DISCOVERY PLAN

14   CITY OF SEATTLE,

15                                  Defendant.

16

17
                     Pursuant to Rule 26(f) of the Federal Rules of Civil Procedure, Western District of
18   Washington and the Court’s Order (Dkt. No. 15). Plaintiffs Jessica Benton, Shelby Bryant, Anne

19   Marie Cavanaugh, Alyssa Garrison, Clare Thomas and Defendant City of Seattle (collectively the

20   “Parties”) submit the following Joint Status Report and Discovery Plan:

            1.       Statement of the Nature and Complexity of the Case.
21
            Plaintiffs’ claims arise out of Defendant’s response to ongoing protests against police brutality
22
     and Defendant’s crowd control policies, including Defendant’s use of “less-lethal” weapons. Plaintiff
23


      JOINT STATUS REPORT AND                                                             Peter S. Holmes
                                                                                          Seattle City Attorney
      DISCOVERY PLAN - 1 (2:20-cv-01174 RAJ)                                              701 5th Avenue, Suite 2050
                                                                                          Seattle, WA 98104-7095
                                                                                          (206) 684-8200
                     Case 2:20-cv-01174-RAJ Document 29 Filed 09/02/20 Page 2 of 8



 1
     alleges, inter alia, claims of violation of the First, Fourth, and Fourteenth Amendments to the United
 2   States Constitution. Defendant denies Plaintiffs’ allegations intends to assert affirmative defenses,

 3   including, but not limited to, lack of standing, that Defendant cannot be held liable on a respondeat

 4   superior basis, and Plaintiffs are not entitled to injunctive and declaratory relief. Plaintiffs filed a

     motion for a Temporary Restraining Order, which the Court denied. Neither party deems this case
 5
     particularly complex.
 6
                2.       Proposed Deadline for Joining Additional Parties.
 7
                The Parties respectfully propose a deadline of November 30, 2020 for joining additional
 8   parties.
 9              3.       Assignment to Magistrate Judge.

10              No.

11              4.       Proposed Discovery Plan:
                         A.    Initial Disclosures. The parties exchanged initial disclosures as of the date of
12
                               this filing.
13
                         B.    Subject, Timing, and Potential Phasing of Discovery. The Parties expect the
14
                               topics for discovery to include all asserted claims and defenses. Discovery will
15                             be completed at least 120 days prior to the proposed trial date, in accordance
16                             with the Court’s order. Dkt. 15. The City of Seattle intends to move to stay this

17                             matter and consolidate the matter in all respects with Black Lives Matter v.

                               City of Seattle, Case No. 20-887-RAJ. Plaintiffs oppose the City’s anticipated
18
                               motion. The Plaintiffs intend to amend their Complaint following actions
19
                               taken by Seattle Police Department on August 27, 2020.
20
                         C.    Electronically Stored Information. The Parties do not currently seek additional
21
                               management on discovery issues. The Parties do not anticipate electronic
22                             discovery to be onerous at this point in time.

23


      JOINT STATUS REPORT AND                                                                Peter S. Holmes
                                                                                             Seattle City Attorney
      DISCOVERY PLAN - 2 (2:20-cv-01174 RAJ)                                                 701 5th Avenue, Suite 2050
                                                                                             Seattle, WA 98104-7095
                                                                                             (206) 684-8200
               Case 2:20-cv-01174-RAJ Document 29 Filed 09/02/20 Page 3 of 8



 1
                   D.     Privilege Issues. The Parties agree that there are no unique or special privilege
 2                        issues in this matter.

 3                 E.     Proposed Limitations on Discovery. The Parties do not propose any

 4                        limitations on discovery.

                          F.      Discovery Related Orders. The City of Seattle intends to move to stay
 5
                          this matter and consolidate the matter in all respects with Black Lives Matter v.
 6
                          City of Seattle, Case No. 20-887-RAJ. Plaintiffs oppose the City’s anticipated
 7
                          motion. As to other discovery orders, the Parties anticipate seeking entry of a
 8                        protective order to protect sensitive matters, such as personal identity
 9                        information and tactical/training information, the public disclosure of which

10                        would compromise effective law enforcement, or as otherwise permitted under

11                        the Federal Rules of Civil Procedure.
          5.       Local Civil Rule 26(f)(1)
12
                   A.     Prompt Case Resolution. The Parties have not communicated about the
13
                          potential for early resolution.
14
                   B.     Alternative Dispute Resolution. The Parties intend to pursue mediation
15                        pursuant to Local Civil Rule 39.1 at least 60 days prior to the proposed trial
16                        date.

17                 C.     Related Cases. Black Lives Matter v. City of Seattle, Case No. 20-887-RAJ is

                          a related case with overlapping facts, claims, and prayers for relief. United
18
                          States v. City of Seattle, 12-1282-JLR has some matters that overlap with this
19
                          case.
20
                   D.     Discovery Management. The Plaintiffs do not believe that this case will
21
                          require unusual or extensive discovery, or assistance or orders from the Court
22                        regarding the scheduling or management of discovery. Defendant anticipates

23                        time-consuming discovery, as this case potentially involves thousands of hours


     JOINT STATUS REPORT AND                                                            Peter S. Holmes
                                                                                        Seattle City Attorney
     DISCOVERY PLAN - 3 (2:20-cv-01174 RAJ)                                             701 5th Avenue, Suite 2050
                                                                                        Seattle, WA 98104-7095
                                                                                        (206) 684-8200
            Case 2:20-cv-01174-RAJ Document 29 Filed 09/02/20 Page 4 of 8



 1
                      of video requiring review, potential redaction, and production. Defendant
 2                    intends to move to stay this matter and consolidate the matter in all respects

 3                    with Black Lives Matter v. City of Seattle, Case No. 20-887-RAJ. Plaintiffs

 4                    oppose the City’s anticipated motion. Further, the Parties anticipate

                      cooperating with respect to discovery issues as outlined herein and will
 5
                      cooperate to simplify pretrial matters related to the case to the extent possible.
 6
                      The Parties anticipate agreeing to email service of discovery documents, where
 7
                      possible.
 8              E.    Anticipated Discovery Sought. Plaintiffs anticipate seeking discovery
 9                    regarding: (1) the decisions pertaining to the use of force against protestors; (2)

10                    Defendant’s policies related to the use of force against protestors; (3) the

11                    identities of Incident Commanders responsible for coordinating police

                      operations during ongoing demonstrations or marches; (4) police incident logs
12
                      and reports related to ongoing demonstrations or marches; (5) communications
13
                      to, from, and within the Seattle Police Operations Center regarding crowd
14
                      control efforts and ongoing demonstrations or marches; (6) communications
15                    with other agencies regarding intelligence of ongoing demonstrations or
16                    marches; (7) briefing materials or other documents provided to police officers

17                    regarding crowd control efforts; (8) communications with other agencies,

                      departments, or organizations regarding crowd control efforts within
18
                      Defendant’s jurisdiction; (9) daily inventory of all “less lethal” crowd control
19
                      tools and policies, trainings, and related communications; (10); information
20
                      regarding order for each deployment and use of “less lethal” crowd control tool
21
                      and identity of officer involved; (11) identity of other agencies, departments, or
22                    organizations who aided with crowd control; (12) officer body worn video

23


     JOINT STATUS REPORT AND                                                         Peter S. Holmes
                                                                                     Seattle City Attorney
     DISCOVERY PLAN - 4 (2:20-cv-01174 RAJ)                                          701 5th Avenue, Suite 2050
                                                                                     Seattle, WA 98104-7095
                                                                                     (206) 684-8200
               Case 2:20-cv-01174-RAJ Document 29 Filed 09/02/20 Page 5 of 8



 1
                         (“BWV”) footage; (13) health records and incident records pertaining to
 2                       officers injured in response to ongoing protests, marches, and demonstrations.

 3                       Defendant anticipates seeking discovery regarding (1) the factual bases for

 4                       Plaintiffs’ claims; (2) Plaintiffs’ claimed injuries; (3) the individual Plaintiffs’

                         activities during the events at issue; (4) Plaintiffs’ communications relating to
 5
                         the events at issue and their claimed injuries; (5) Plaintiffs’ planning for the
 6
                         events at issue; (6) Photographs and videos in Plaintiffs’ possession relating to
 7
                         the events at issue and Plaintiffs’ claimed injuries; and (7) documents, records,
 8                       and other tangible items in Plaintiffs’ possession related to the events at issue
 9                       and Plaintiffs’ claimed injuries.

10                 F.    Phasing. Phasing is not currently required in this case, but may be proposed at

11                       a later point in the case, depending on case development, needs, and

                         circumstances.
12
                   G.    Preservation of Discoverable Information. The Parties do not currently
13
                         anticipate any issues regarding the perseveration of evidence, which may also
14
                         involve obtaining materials from third parties.
15                 H.    Privilege Issues. The Parties agree that there are no unique or special privilege
16                       issues in this matter. Parties agree to handle inadvertent production of

17                       privileged information pursuant to Fed. R. Evid. 502(d) and (e) or otherwise in

                         accordance with procedures agreed to by the parties.
18
                   I.    Model Protocol for Discovery of ESI. The Parties agree to adopt the Model
19
                         Agreement regarding Discovery of ESI to the extent that discovery of such
20
                         information arises in this case, with modifications agreed to by both Parties.
21
                   J.    Alternatives to Model Protocol. See above.
22        6.       Discovery Cut-off.

23


     JOINT STATUS REPORT AND                                                             Peter S. Holmes
                                                                                         Seattle City Attorney
     DISCOVERY PLAN - 5 (2:20-cv-01174 RAJ)                                              701 5th Avenue, Suite 2050
                                                                                         Seattle, WA 98104-7095
                                                                                         (206) 684-8200
                 Case 2:20-cv-01174-RAJ Document 29 Filed 09/02/20 Page 6 of 8



 1
            The Parties propose 120 days before trial as a deadline for completion of discovery, in
 2   accordance with the Court’s Order. Dkt. 15. The Parties will be permitted to conduct expert

 3   discovery up to 45 days after the disclosure of expert reports and/or rebuttal expert reports mandated

 4   under Fed. R. Civ. P. 26(a).

            7.       Bifurcation.
 5
            Bifurcation is not anticipated at this time. However, as noted above, Defendant intends to
 6
     move to stay and consolidate.
 7
            8.       Trial Date.
 8          The Parties’ earliest availability for trial is September 2021. In light of evolving conditions
 9   related to the COVID-19 outbreak in the District, including General Order No. 08-20, the Parties

10   recognize that the trial date may be delayed.

11          9.       Jury.

            Plaintiffs filed a jury demand.
12
            10.      Length of Trial.
13
            The parties estimate approximately 10 court days.
14
            11.      Trial Counsel.
15
            Attorneys for Plaintiffs
16

17   J. Talitha Hazelton
     SMITH LAW LLC
18   4301 NE 4th Street
     P.O. Box 2767
19   Renton, WA 98059
     (206) 715-4248
20   Email: talitha@thesmihtlaw.com

21   Attorneys for Defendant
     Ghazal Sharifi
22   Carolyn Boies
     Assistant City Attorneys
23   Seattle City Attorney’s Office
     701 Fifth Avenue, Suite 2050

      JOINT STATUS REPORT AND                                                            Peter S. Holmes
                                                                                         Seattle City Attorney
      DISCOVERY PLAN - 6 (2:20-cv-01174 RAJ)                                             701 5th Avenue, Suite 2050
                                                                                         Seattle, WA 98104-7095
                                                                                         (206) 684-8200
              Case 2:20-cv-01174-RAJ Document 29 Filed 09/02/20 Page 7 of 8



 1   Seattle, WA 98104
     Telephone: (206) 684-8200
 2   Email: ghazal.sharifi@seattle.gov
             Carolyn.boies@seattle.gov
 3
            12.    Trial Date Conflicts.
 4          Plaintiffs are available for trial in September of 2021 and do not anticipate any unavailability

 5   in the subsequent months.

 6          Counsel for defendant is available for trial in September 2021 and onward.

            13.    Corporate Disclosure Statement.
 7
            Not applicable.
 8
            14.    Service.
 9
            Defendant completed a waiver of service that was filed on August 20, 2020
10

11

12

13

14

15

16

17

18

19

20

21

22

23


      JOINT STATUS REPORT AND                                                            Peter S. Holmes
                                                                                         Seattle City Attorney
      DISCOVERY PLAN - 7 (2:20-cv-01174 RAJ)                                             701 5th Avenue, Suite 2050
                                                                                         Seattle, WA 98104-7095
                                                                                         (206) 684-8200
             Case 2:20-cv-01174-RAJ Document 29 Filed 09/02/20 Page 8 of 8



 1
     DATED: September 1, 2020                 By: s/ J. Talitha Hazellton
 2                                            J. Talitha Hazelton, #52460

 3                                            Smith Law LLC
                                              4301 NE 4th Street
 4                                            P.O. Box 2767
                                              Renton, WA 98059
 5                                            Telephone: 206.715.4248
                                              Facsimile:
 6                                            Email: talitha@thesmithlaw.com

 7
                                              Attorneys for Plaintiffs Jessica Benton, Shelby
 8                                            Bryant, Anne Marie Cavanaugh, Alyssa
                                              Garrison and Clare Thomas
 9
                                              By: s/ Ghazal Sharifi
10                                            By: s/ Carolyn Boies
                                              Ghazal Sharifi, #47750
11                                            Carolyn Boies, #40395

12                                            Seattle City Attorney’s Office
                                              701 Fifth Avenue, Suite 2050
13                                            Seattle, WA 98104
                                              Telephone: (206) 684-8200
14                                            Email: Ghazal.Sharifi@seattle.gov
                                                     Carolyn.Boies@seattle.gov
15
                                              Attorneys for Defendant City of Seattle
16

17

18

19

20

21

22

23


     JOINT STATUS REPORT AND                                                   Peter S. Holmes
                                                                               Seattle City Attorney
     DISCOVERY PLAN - 8 (2:20-cv-01174 RAJ)                                    701 5th Avenue, Suite 2050
                                                                               Seattle, WA 98104-7095
                                                                               (206) 684-8200
